DETAILED ACTION


Claim Objections
Claim 4 is objected to because of the following informalities:  In line 1, please replace “based on the” with “based on a”.  

Claim 4 is objected to because of the following informalities:  In line 2, please insert “polypropylene resin” prior to “composition”.

Claim 6 is objected to because of the following informalities:  In line 3, please replace “the total” with “a total”.  

Claim 6 is objected to because of the following informalities:  In line 3, please insert “polypropylene resin” prior to “composition”.

Claim 9 is objected to because of the following informalities:  In line 5, please insert “polypropylene resin” prior to “composition”.

Claim 10 is objected to because of the following informalities:  In line 5, please insert “polypropylene resin” prior to “composition”.

Claim 12 is objected to because of the following informalities:  Izod impact strength is reported conventionally using units of kJ/m2.  Thus, it appears that units of Izod impact strength recited in claim should be kgf-cm/cm2.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The identity or chemical constitution of the term “whisker” is not elucidated in claim, and therefore, one of ordinary skill in the art would not be apprised of the scope of claim.  

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is believed that the first compound in the Markush group is tetrakis(methylene(3,5-di-t-butyl-4-hydroxy)hydrocinnamate methane, which has alternative nomenclature of pentaerythritol tetrakis(methylene(3,5-di-t-butyl-4-hydroxy)hydrocinnamate) or pentaerythritol tetrakis(3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumoto et al. (WO 2018/117271).  
Yasumoto et al. discloses a block copolymer HECO1 comprising a polypropylene homopolymer component and 30 wt % of a propylene-ethylene copolymer component, wherein the propylene-ethylene copolymer component has an ethylene content of 27.5 wt % and exhibits an intrinsic viscosity of 2.4 dL/g (paragraph [0055]).  The ethylene content of block copolymer

 HECO1 may be calculated as (27.5)(0.30) = 8.25 wt %, such that a ratio of ethylene content to solvent extract is 8.25/30 = 0.275.  Block copolymer HECO1 is prepared in series as per the method of paragraph [0035] of JP 2015-113363.  This point notwithstanding, claim 3 is a product by process claim, and it is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Example A4 in Table 2 discloses a composition comprising block copolymer HECO1, 12 wt % of an ethylene-octene elastomer, and 21 wt % of talc.  The composition further comprises a 8 wt % of a masterbatch that is blended with 0.2 wt % of B225 antioxidant (blend of tetrakis(methylene(3,5-di-t-butyl-4-hydroxy)hydrocinnamate methane (1010) and  tris(2,4-di-t-butylphenyl)phosphite (168)) and 0.05 wt % of calcium stearate, corresponding to quantities of about 0.16 parts by weight and 0.04 parts by weight, respectively, based on a weight of the composition.  See paragraphs [0049] and [0050].  
The composition exhibits an Izod impact strength of 36.6 kJ/m2 (366 kgf-cm/cm2) at 30 ºC and a flexural modulus of 2160 MPa (22,026 kgf/cm2).  Composition is expected to exhibit claimed, nebulous “non-breakable feature”.  Inventive compositions are used to make injection molded automobile parts (paragraph [0047]).        




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 28, 2022